DETAILED ACTION	
In Applicant’s Response dated 6/39/2021, Applicant argued against all rejections previously set forth in the Office action dated 3/30/2021.
	


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 

Applicant argues that: 
The Applicant submits that modifying Bolf et al. inview of Flake destroys the intended function of Bolf et al. Theproblem being addressed in Bolf et al. is when users are viewinga website, it is helpful for users to be able to find documentswith related information to supplement the data provided by thewebsite. As noted in the background of Blake et al., userstypically may have hundreds or even thousands of documentsavailable to them, and it can be a difficult task to find the most relevant documents. ..And that In modifying Bolf et al. in view of Flake, Flake teaches appending a selected portion of a displayed web page to selected shared document. However, this destroys the intended function of Bolf et al. since the retrieved documents with related information of the website are intended to supplement the website - not the other way around. Appending the selected portion of the displayed web page to one or more of the retrieved 

Applicant fails to point out any specific limitation that the prior arts do not teach. Therefore the argument is purely based on reasonableness of the combination. As stated in the office action the combination of the prior arts would allow the user to quickly append the online content that he or she find relevant to shared document with others, saving user time and effort to look for the shared document to append the content. For example the user could be interested in documents related to a webpage content, he or she could quickly search and find documents related to that webpage and add the content and/or web address of that page to an annotated portion of the document to let other users or himself or herself know what document is related to which web contents. The annotation of the relationship between different documents and different web contents can be extremely help for users such as researchers. A user with the annotated document can use the annotation on the document to find different web contents that are related to the document and help him or her research the topic without having find all the contents slowly or miss contents. Allowing user to annotate documents to provide web content related to the document would help the user and other user with their work where they can find webpages related to the document. It in no way destroys the intended purpose. In the contrary the combination would add additional function that would complement the functional purpose of the primary reference. Therefore applicant’s argument is unpersuasive.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 § U.S.C. 101 which states that “whoever invents or discovers any new and useful process … may obtain a patent therefor …” (emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 U.S.P.Q. 330 (C.C.P.A. 1957); and In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).

Claim 1-20 are rejected on the ground of nonstatutory double patenting over claim 1 of Patent No. 10678867B2.  The subject matter claimed in the instant application is fully disclosed in the referenced patent.


Instant Application 
10678867
A server comprising:
a memory configured to store a plurality of shared documents used for collaboration, with each shared document having respective keywords associated therewith; and
a processor coupled to said memory and configured to perform the following:

A computing system comprising: at least one client computing device interfaces with a browser for accessing a web page, and comprises a display associated therewith for displaying the web page, 


and with a portion of the displayed web page being selected by a user of said at least one client computing device; and a server configured to store a plurality of shared documents used for collaboration, with each shared document having respective keywords associated therewith, responsive to selection of the portion of the displayed web page,
match keywords from the shared documents to keywords associated with the user-selected portion of the displayed web page,

match keywords from the shared documents to keywords associated with the portion of the displayed web page,
select at least one of the shared documents based upon the matching, and append the selected portion of the displayed web page to the selected at least one shared document.

select at least one of the shared documents based upon the matching, and append the selected portion of the displayed web page to the selected at least one shared document.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 11, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolf, Pub. No.: 2009/0199158A1, in view of Flake, Patent No.: 10503806B2. 

With regard to claim 1:
Bolf discloses A server comprising: a memory configured to store a plurality of shared documents used for collaboration (paragraph 46: “The BI search module 518 constructs a query and searches the specified system for documents that match the keywords provided by the keyword extraction module 516. In an embodiment, one or more parameters for the query are defined by user input provided when building the document retrieval component (e.g., one or more facets to search on, how many results to return and the expression operator to use between keywords). The search method technology is disclosed in the following pending, commonly-owned patent applications, each of which is incorporated by reference herein in its entirety: "Apparatus and Method for Generating Queries and Reports," Application Number "11/537,592," filed Sep. 29, 2006; "Apparatus and Method for Searching Reports," Application Number "11/537,597," filed Sep. 29, 2006; "Apparatus and Method for Receiving a Report," Application Number "11/537,587," filed Sep. 29, 2006; and "Apparatus and Method for Dynamically Selecting Componentized Executable Instructions at Run Time," Application Number "11/849,156," filed Aug. 31, 2007. Searching is a common problem and in this case may be addressed in a number of ways. The search method used should not be considered a limitation of the invention.”), with each shared document having respective keywords associated therewith (paragraph 56: “FIG. 9 illustrates a website 900 comprising the results of a query run by a web service 902, a chart of the results 904 and a panel displaying related documents 906 supplied in accordance with an embodiment of the invention. In this case, the keyword extraction module 616 may retrieve keywords from the results of a query run by a web service 902. In an embodiment, the default function is to retrieve documents that relate to the entire result set, but the user can select one or more rows from the result set to focus the document search. In this case, documents related to the selected row(s) may be listed first, followed by documents related to the entire result set. Selecting the result row for Berkley 908 updates the documents returned by the document retrieval component 906. The highest ranked document 910 is specific to Berkley data. The remaining documents 912-916 are related to the entire result set.”); and a processor coupled to said memory and configured to perform the following (paragraph 27 and 28: “FIG. 1 illustrates a computer 100 configured in accordance with an embodiment of the invention. The computer 100 includes standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 106. The input/output devices 104 may include a keyboard, mouse, touch screen, monitor, printer, and the like. A network interface circuit 108 is also connected to the bus 106. The network interface circuit (NIC) 108 provides connectivity to a network (not shown), thereby allowing the computer 100 to operate in a networked environment. A memory 110 is also connected to the bus 106. In an embodiment, the memory 110 stores one or more of the following modules: an operating system module 112, a website parsing module 116, a code generation module 118 and a Graphical User Interface (GUI) module 120. ”): receive a user-selected portion of a web page displayed on at least one client device (paragraph 39: “FIG. 3 illustrates the selection of website sections to retrieve keywords from, which illustrates the operation 206 of FIG. 2. After accepting the selection of a website 300, the website parsing module 116 parses the website 300 to identify logical sections from which to extract keywords. A list of sections 302 is provided for the user to select from. In an embodiment, the sections presented for selection are limited to those defined by major markup language tags, such as, for example, header tags, title tags and keyword tags. When a section is selected, such as "<H1>" 304, the GUI module 122 displays the content of the section 306 to the user. In an embodiment, the user can select multiple sections to extract keywords from. In an embodiment, the user can select the entire website as a section.”), match keywords from the shared documents to keywords associated with the user-selected portion of the displayed web page (paragraph 56: “FIG. 9 illustrates a website 900 comprising the results of a query run by a web service 902, a chart of the results 904 and a panel displaying related documents 906 supplied in accordance with an embodiment of the invention. In this case, the keyword extraction module 616 may retrieve keywords from the results of a query run by a web service 902. In an embodiment, the default function is to retrieve documents that relate to the entire result set, but the user can select one or more rows from the result set to focus the document search. In this case, documents related to the selected row(s) may be listed first, followed by documents related to the entire result set. Selecting the result row for Berkley 908 updates the documents returned by the document retrieval component 906. The highest ranked document 910 is specific to Berkley data. The remaining documents 912-916 are related to the entire result set.”), select at least one of the shared documents based upon the matching (paragraph 53: “When the BI search module 518 returns the search results, the document filter module 520 filters the documents based on the user's data access permissions 608. The document filter module 520 uses the data access permissions retrieved by the user authentication module 514 to identify the documents that the user is eligible to view. The GUI module 522 displays one or more highly ranked documents 610, possibly in order of descending rank. In an embodiment, if there are no eligible documents to display, the GUI module 522 will display a message explaining this to the user.”).
	Bolf does not disclose the aspect of append the selected portion of the displayed web page to the selected at least one shared document.
	However Flake discloses the aspect of append the selected portion of the displayed web page to the selected at least one shared document (fig. 12,  column 15 line 31 to line 64: “FIG. 12 is a data structure diagram showing sample contents of a portion table maintained by the facility in some embodiments. The portion table 1200 is made up of rows, such as rows 1201-1205, each corresponding to a different portion extracted from a web page by some user. Each row is divided into the following columns: a user id column 1211 that identifies the user who extracted the portion; a date/time column 1212 that indicates the date and time at which the portion was extracted; a domain column 1213 that contains the domain of the page from the portion is extracted; a title column 1214 that contains the title of the page from which the portion is extracted; and a compressed portion html column 1215 containing the compressed html generated for the portion by the facility. For example, row 1201 corresponds to the example portion, and indicates that it was extracted by a user having user id 5553, at 10:49:13 AM PDT on Apr. 4, 2011, from the domain example.com, with the title "Clipping Example." The row contains the compressed portion html shown above in Table F in column 1215. It can be seen that rows 1202-1204 correspond to other portions extracted by the same user, while row 1205 corresponds to a portion extracted by a different user having user id 5557. While FIG. 12 and each of the other table diagrams discussed herein show a table whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that actual data structures used by the facility to store this information may differ from the table shown, in that they, for example, may be organized in a different manner; may contain more or less information than shown; may be compressed and/or encrypted; may contain a much larger number of rows than shown; etc. ”). It would have being obvious to one of ordinary 

With regard to claims 5 and 18:
Bolf and Flake disclose The server according to claim 1 wherein the at least one client device interfaces with a browser, with web pages being accessed by the browser based on a search query, and wherein said processor is further configured to match keywords from the shared documents to keywords associated with the portion of the displayed web page based on context of the words used in the search query. (Bolf paragraph 51: “The next processing operation is to accept keywords describing the website content 604. In an embodiment, the keyword extraction module 516 searches for previously indicated sections of the website to extract keywords from. All the words in these sections are considered keywords. In an embodiment, the document retrieval component prompts the user to enter their desired keywords. The BI search module 518 then searches for documents described by the keywords 606. The BI search module 518 either looks for documents described by any of the keywords or all of the keywords, depending on the expression operator being used (i.e., "or" or "and," respectively). In an embodiment, the BI search module 518 returns the search results ranked in order of how closely the keywords match the document.”).


Bolf and Flake disclose The server according to claim 1 wherein said processor is further configured to append metadata from the displayed web page to the selected at least one shared document (Flake column 15 line 31 to line 64: “FIG. 12 is a data structure diagram showing sample contents of a portion table maintained by the facility in some embodiments. The portion table 1200 is made up of rows, such as rows 1201-1205, each corresponding to a different portion extracted from a web page by some user. Each row is divided into the following columns: a user id column 1211 that identifies the user who extracted the portion; a date/time column 1212 that indicates the date and time at which the portion was extracted; a domain column 1213 that contains the domain of the page from the portion is extracted; a title column 1214 that contains the title of the page from which the portion is extracted; and a compressed portion html column 1215 containing the compressed html generated for the portion by the facility. For example, row 1201 corresponds to the example portion, and indicates that it was extracted by a user having user id 5553, at 10:49:13 AM PDT on Apr. 4, 2011, from the domain example.com, with the title "Clipping Example." The row contains the compressed portion html shown above in Table F in column 1215. It can be seen that rows 1202-1204 correspond to other portions extracted by the same user, while row 1205 corresponds to a portion extracted by a different user having user id 5557. While FIG. 12 and each of the other table diagrams discussed herein show a table whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that actual data structures used by the facility to store this information may differ from the table shown, in that they, for example, may be organized in a different manner; may contain more or less information than shown; may be compressed and/or encrypted; may contain a much larger number of rows than shown; etc. ”).

With regard to claim 7:
Bolf  and Flake disclose The server according to claim 6 wherein the metadata includes at least one of a name of a user who collected the displayed portion of the web page, data/time at which the displayed portion of the web page was collected, and a link to the web page from which the displayed portion of the web page originated   (Flake, see figure 12 for data/time and link,  column 15 line 31 to line 64: “FIG. 12 is a data structure diagram showing sample contents of a portion table maintained by the facility in some embodiments. The portion table 1200 is made up of rows, such as rows 1201-1205, each corresponding to a different portion extracted from a web page by some user. Each row is divided into the following columns: a user id column 1211 that identifies the user who extracted the portion; a date/time column 1212 that indicates the date and time at which the portion was extracted; a domain column 1213 that contains the domain of the page from the portion is extracted; a title column 1214 that contains the title of the page from which the portion is extracted; and a compressed portion html column 1215 containing the compressed html generated for the portion by the facility. For example, row 1201 corresponds to the example portion, and indicates that it was extracted by a user having user id 5553, at 10:49:13 AM PDT on Apr. 4, 2011, from the domain example.com, with the title "Clipping Example." The row contains the compressed portion html shown above in Table F in column 1215. It can be seen that rows 1202-1204 correspond to other portions extracted by the same user, while row 1205 corresponds to a portion extracted by a different user having user id 5557. While FIG. 12 and each of the other table diagrams discussed herein show a table whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that actual data structures used by the facility to store this information may differ from the table shown, in that they, for example, may be organized in a different manner; may contain more or less information than shown; may be compressed and/or encrypted; may contain a much larger number of rows than shown; etc. ”).


With regard to claim 11:
Bolf and Flake disclose The server according to claim 1 wherein the at least one client device comprises a plurality of client devices, with each client device displaying a respective web page having a portion thereof selected and wherein said processor is configured to append the selected portions of the respective web pages across the plurality of client devices (Flake, see figure 12 wherein web content are collected from different client systems,  column 15 line 31 to line 64: “FIG. 12 is a data structure diagram showing sample contents of a portion table maintained by the facility in some embodiments. The portion table 1200 is made up of rows, such as rows 1201-1205, each corresponding to a different portion extracted from a web page by some user. Each row is divided into the following columns: a user id column 1211 that identifies the user who extracted the portion; a date/time column 1212 that indicates the date and time at which the portion was extracted; a domain column 1213 that contains the domain of the page from the portion is extracted; a title column 1214 that contains the title of the page from which the portion is extracted; and a compressed portion html column 1215 containing the compressed html generated for the portion by the facility. For example, row 1201 corresponds to the example portion, and indicates that it was extracted by a user having user id 5553, at 10:49:13 AM PDT on Apr. 4, 2011, from the domain example.com, with the title "Clipping Example." The row contains the compressed portion html shown above in Table F in column 1215. It can be seen that rows 1202-1204 correspond to other portions extracted by the same user, while row 1205 corresponds to a portion extracted by a different user having user id 5557. While FIG. 12 and each of the other table diagrams discussed herein show a table whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that actual data structures used by the facility to store this information may differ from the table shown, in that they, for example, may be organized in a different manner; may contain more or less information than shown; may be compressed and/or encrypted; may contain a much larger number of rows than shown; etc. ”).

Claim 14 is rejected for the same reason as claim 1. 

. 



Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolf, Pub. No.: 2009/0199158A1, in view of Flake, and further in view of Cai, Pub. No.: 2014/0365868A1. 
With regard to claim 2 and 15:
Bolf and Flake disclose The server according to claim 1 wherein said processor is further configured to scan the selected portion of the displayed web page for keyword occurrence (Bolf paragraph 40 : ”FIG. 4 illustrates source code 400 and a URL 402 generated by the code generation module 118 for a document retrieval component according to an embodiment of the invention. In this example, the source code is written in JavaScript and provided in two parts 402 and 404. The first portion of code 402 provides parameters for the second portion of code 404. The second portion of code 404 references a JavaScript file which contains the majority of the source code, which is the same for each instance of a document retrieval component. Customization is provided through the parameters in the first portion of code 402. In this example, the parameters provided are a unique identifier for this instance of a document retrieval component 406, the website section (header tag H1) to search for keywords in 408, the width of the document retrieval component 410 and the height of the document retrieval component 412. Examples of some other parameters that could be provided are: specific keywords, facets to filter the search, how many reports to display, a minimum match threshold and a look-and-feel for the document retrieval component. In an embodiment, the source code 400 is inserted into the source code for the website. In an embodiment, the source code 400 remains separate from the website source code and the two components are associated using the automatically generated URL 414.”), and selection of the at least one shared document is based on a minimum match of the keywords in the selected portion of the displayed web page exceeding a frequency threshold (Bolf paragraph 40 : ”FIG. 4 illustrates source code 400 and a URL 402 generated by the code generation module 118 for a document retrieval component according to an embodiment of the invention. In this example, the source code is written in JavaScript and provided in two parts 402 and 404. The first portion of code 402 provides parameters for the second portion of code 404. The second portion of code 404 references a JavaScript file which contains the majority of the source code, which is the same for each instance of a document retrieval component. Customization is provided through the parameters in the first portion of code 402. In this example, the parameters provided are a unique identifier for this instance of a document retrieval component 406, the website section (header tag H1) to search for keywords in 408, the width of the document retrieval component 410 and the height of the document retrieval component 412. Examples of some other parameters that could be provided are: specific keywords, facets to filter the search, how many reports to display, a minimum match threshold and a look-and-feel for the document retrieval component. In an embodiment, the source code 400 is inserted into the source code for the website. In an embodiment, the source code 400 remains separate from the website source code and the two components are associated using the automatically generated URL 414.”). 

	Bolf and Flake do not disclose the aspect wherein selection of the at least one shared document is based on a frequency of the keywords in the selected portion of the displayed web page exceeding a frequency threshold. 
	However Cai discloses The server according to claim 1 wherein said processor is further configured to scan the selected portion of the displayed web page for keyword occurrence and selection is based on a frequency of the keywords in the selected portion of the displayed web page exceeding a frequency threshold (Paragraph 154 to 157: “According to an embodiment, the step of extracting may include: extracting a main text from a historical webpage of the browser 401; performing word segmentation on the extracted main text to obtain candidate keywords; counting a word frequency and a distribution parameter of each of the candidate keywords and calculating a weight of each of the candidate keywords; and setting a candidate keyword of which the weight is greater than a predetermined threshold as the extracted keyword from the historical webpage of the browser 401. 
[0155] The predetermined threshold may be set according to a specific situation. 
[0156] The formula for calculating the weight of the candidate keyword is W.sub.keyword=TF*D, where TF is the word frequency of the candidate keyword, and D is the distribution parameter of the candidate keyword in the text, and has a value between 0 and 1. Then, the historical webpages of the browser 401 in which the extracted keyword is contained are sorted in a predetermined way and a predetermined number of historical webpages of the browser 401 with higher ranking is extracted as a recommended webpage text.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Cai to Bolf and Flake so only when keywords frequency passes a threshold would the system append the content so only truly relevant web content gets append to provide user with best information.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolf, Pub. No.: 2009/0199158A1, in view of Flake, and further in view of Champaneria, Patent No.: 9146116B1. 
With regard to claim 8:
The server according to claim 1 wherein the selected portion of the displayed web page comprises snippet text, and the words associated with the displayed portion of the web page correspond to words in the snippet text.
However Champaneria discloses the server according to claim 1 wherein the selected portion of the displayed web page comprises snippet text, and the words associated with the displayed portion of the web page correspond to words in the snippet text. (fig. 5, column 17 line 4 to line 29: “In some implementations, a travel-related information indication may be a compilation of information from multiple documents. For example, travel information engine 125 may determine the listing of restaurants that are included in restaurants indication 505 based on identifying one or more restaurant webpages and/or by identifying one or more user rating webpages and compiling information from those webpages to determine the provided table. In some implementations, travel-related information indications may include a snippet of one or more documents. For example, each of the links of search results indication 510 ("ExampleUrl1.com," "ExampleUrl2.com," etc.) includes a shortened text from the webpage that is associated with the link ("Snippet of text from Webpage1," "Snippet of text from Webpage2", etc.). Also for example, the indication of "Restaurant 1" may additionally include the text from a webpage that is associated with Restaurant 1, such as "A Chicago favorite for generations, Restaurant 1 is located on the Magnificent Mile . . . . " In some implementations, one or more of the travel-related information indications may be selectable and selection by the user may result in the user being provided one or more documents. For example, "Restaurants Near Vacation Inn" of restaurants indication 505 may be selectable and the user may be provided with documents that are related to a search of restaurants near Vacation Inn.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Champaneria to Bolf and Flake so the user is informed of the web content based the snippet text without having to read through the entirety of the  web content, saving time and effort. 


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolf, Pub. No.: 2009/0199158A1, in view of Flake, and further in view of Pregueiro et al., Pub. No.: 2015/0248429A1. 

Bolf and Flake do not disclose the server according to claim 1 wherein the selected portion of the displayed web page comprises an image with metadata associated therewith, and the words associated with the displayed portion of the web page correspond to words in the metadata 
	However Pregueiro discloses The server according to claim 1 wherein the selected portion of the displayed web page comprises an image with metadata associated therewith, and the words associated with the displayed portion of the web page correspond to words in the metadata (paragraph 31 and 32: “The images 220, 230 may be illustrative of information obtained from a webpage via a browsing function or, for example, a headline such as "Sports" or "Hybrid Vehicle" may be provided in the image followed by a text snippet, followed by a photograph or other image, such that the resulting preview image 220, 230 provides a visualization of the information available in the underlying content item returned as a content item or search result. According to other embodiments, if such highly identifiable elements as charts, images, photographs, unique coloring, and the like, are not available for an underlying content item, a screenshot of an arbitrary page, slide, sheet of a document or a combination of screenshots of pages, slides, sheets may be provided, as illustrated for the preview image 225.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pregueiro to Bolf and Flake so the user is informed about the web content including images  and description of the images to be informed about the appended content. 

With regard to claim 10:
Bolf and Flake and Prequeiro disclose The server according to claim 1 wherein the selected portion of the displayed web page comprises an image, and wherein said processor is further configured to create a thumbnail of the image, with the thumbnail being appended to the selected at least one shared document. (Pregueiro paragraph 60 :” Referring back to operation 445, in some cases, a ranking applied to one or more preview candidates results in a ranking that is beneath a threshold ranking value such that it may be determined that a preview image generated from the ranked one or more image candidates will be unsuitable for use as a preview image. At operation 460, if the ranking applied to one or more preview images is beneath a threshold output, a preview alternative may be generated for the received search candidate. For example, if a returned content item contains one or more images, but the image quality in terms of various ranking variables such as resolution, colorfulness, position, ratio of height versus width, etc. is very poor, it may be determined that the ranking for the candidate is too low to be presented to the user as a preview image. In such a case, an alternative preview image source, for example, an application or service that may take a simple screenshot of page or object in the returned content item, or that may generate a thumbnail image of the returned content item, or the like may be utilized for generating a preview image that may be stored and presented to the user in a user interface 165, as illustrated in FIG. 2. According to one embodiment, different ranking models or different combinations of ranking variables may be used for different client applications or end-user requirements. That is, where one client application, for example, a word processing application may be better suited for images having a mix of text and images, another application, for example, a spreadsheet application may be better suited for images having charts or tables. Similarly, an end-user that is data oriented may prefer variables that favor spreadsheet types of images, while an end-user that is more artistic, for example, a graphics design enterprise, may prefer ranking variables likely to produce more artistic looking images.”). 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolf, Pub. No.: 2009/0199158A1, in view of Flake, and further in view of Lariviere et al., Pub. NO.: 2018/0183901A1. 
With regard to claim 12:
Bolf and Flake do not disclose The server according to claim 11 wherein if at least two of the selected portions of the respective web pages are to be appended at a same time, then said processor will queue the at least two selected portions of the respective web pages and append one after the other.
However Lariviere discloses the aspect wherein if at least two of the selected portions of the respective web content are to be appended at a same time, then said processor will queue the at least two selected portions of the respective web pages and append one after the other. (paragraph 190: “Provide Enhanced business logic for specifically handling case where multiple customers are submitting messages at exactly the same time (same clock): options include pro-rata, prioritizing based on which messages will maximize revenue for the exchange, prioritizing based on which contracts, order sizes, etc.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lariviere to Bolf and Flake to intelligently solve congestion and determine the order to append content without losing any content due to congestion. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolf, Pub. No.: 2009/0199158A1, in view of Flake, and further in view of Antony et al., Pub. No.: 2018/0285321A1. 
With regard to claim 13:
Bolf and Flake do not disclose the server according to claim 1 wherein said processor is further configured to create a new shared document for collaboration based on user input if the selected portion of the displayed web page is not appended to an existing shared document. 
However Antony disclose the aspect wherein said processor is further configured to create a new shared document for collaboration based on user input if the selected portion of the displayed web page is not appended to an existing shared document.
(paragraph 25: “As an example, in some embodiments, the digital content management system identifies a command indicator associated with a command to search a database of digital content for a document with a specific file name specified within the command tag paired with the command indicator (e.g., the command indicator "+" paired with the command tag "Meeting Minutes," as discussed below with respect to FIG. 3). The digital content management system searches the database for the document with the file name matching the command tag, and upon locating the digital document with the matching file name, the digital content management system adds digital content corresponding to the handwritten content identified within the digital image to the digital document. Furthermore, in some embodiments, in response to determining that a document with a matching file name does not exist within the database, the digital content management system creates a new digital document, names the new digital document with the file name, and incorporates digital content corresponding to the handwritten content within the digital image to the new digital document.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Antony to Bolf and Flake so a new shared document can be created in case no other shared document can be used to append web content, saving user time and effort to manually create new shared document and better organize the documents. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DI XIAO/Primary Examiner, Art Unit 2179